PELL, Circuit Judge,
concurring in part, dissenting in part.
I concur in that part of the majority opinion pertaining to the disposition of Counts IV, V, VIII, and IX and respectfully dissent from the reversal and remand for a new trial on damages only in Counts I, II, III, VI, and VII.
With hindsight, the majority opinion makes a persuasive argument for the plain*1198tiffs having had their constitutional rights violated. The defendant policemen, however, in the performance of their duties to protect the public safety were not, and could not-have been, possessed of even a garden variety of hindsight, let alone the detached, contemplative type provided in the appellate process. The circumstances of the evening as they reasonably could have seen them called for prompt and decisive action.
The situation with which they were confronted was that within a three hour period a robbery had been committed, four people had been murdered and others wounded, an eleven year old girl had been abducted, a gun battle with police had occurred and a vehicle involved in the evening’s escapades which was registered to the Llaguno’s address was in the vicinity where the occurrences had taken place. To characterize the violent crime spree as mad dog killers on the loose would not seem to be an overstatement. The record does not appear to me to be such as to be able to say with confidence that probable cause, or in any event exigent circumstances, as a matter of law did not exist. These questions, in my opinion, apparently shared by the district court judge who heard the witnesses, were properly questions for the jury.
If the jury was not properly instructed on the pertinent law, as the plaintiffs contend, then at the very least, the issues of probable cause and exigent circumstances should be presented to a jury under proper instructions in a new trial on the merits. Even lawyers, whether in practice or on the bench, have not in recent years been clear as to the exact factual limitations of probable cause and exigent circumstances. This court should be hesitant to typify the questions as having been concluded as a matter of law on the facts of this case.